Citation Nr: 1718561	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to April 25, 2016, and to a disability rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in April 2016, it was remanded for further development and adjudicative action.  Specifically, the Board directed the Agency of Original Jurisdiction to obtain outstanding VA treatment records, provide the Veteran with an audiology examination, and readjudicate his claim in a supplemental statement of the case.  All of this has been accomplished and the Board finds it may fairly proceed with adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  Prior to April 21, 2015, the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity bilaterally; worse hearing has not been shown. 

2.  Beginning April 21, 2015, and prior to April 25, 2016, the Veteran's bilateral hearing loss has been manifested by no more than Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear; worse hearing has not been shown.

3.  Beginning April 25, 2016, the Veteran's bilateral hearing loss has been manifested by no more than Level VI hearing acuity bilaterally; worse hearing has not been shown.


CONCLUSIONS OF LAW

1.  Prior to April 21, 2015, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2016).

2.  Beginning April 21, 2015, and prior to April 25, 2016, the criteria for a 20 percent disability rating for bilateral hearing loss, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2016).

3.  Beginning April 25, 2016, the criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated October 2009 and December 2010.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded November 2009 and April 2016 VA examinations, which are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b), rely exclusively on objective test results).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (specifically, the Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Evaluations for defective hearing range from noncompensable to 100 percent disabling based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I, for mild hearing loss, to Level XI, for profound deafness.  38 C.F.R. § 4.85.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  When the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) or Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average), whichever results in the higher numeral.  Each ear is evaluated separately.  Only when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz numeral will the Roman numeral designation then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

At a November 2009 VA examination, the Veteran reported difficulty hearing and understanding people.  On examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
40
55
60
48.75
LEFT
50
50
60
55
48.75

Speech recognition ability was 86 percent bilaterally, using the Maryland CNC word lists.

Applying the above results to Table VI of the Rating Schedule shows Level II hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these levels of hearing acuity to Table VII of the Rating Schedule, Level II hearing acuity bilaterally results in a noncompensable disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran sought treatment with VA for worsening hearing and was afforded an audiogram on April 21, 2015.  On examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
70
--
85
71.7
LEFT
70
65
--
65
66.7

Testing was not performed at the 3000 Hertz level; therefore, the Board has calculated the pure tone threshold average using the results of testing at the 1000, 2000, and 4000 levels.  Speech recognition ability was 84 percent in the right ear and 88 percent in the left ear, using the Maryland CNC word lists.  The results of this testing represent an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Therefore, the Board will determine the Roman numeral designation for hearing impairment from Table VI or Table VIa, whichever results in the higher numeral.  In this case, evaluating the Veteran's hearing under Table VIa results in higher numerals, and results in Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.  Applying these levels of hearing acuity to Table VII results in a 20 percent disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

At his April 2016 hearing before the Board, the Veteran testified that since his last audiogram, his hearing worsened and he had to have his hearing aids adjusted.  He indicated his hearing loss affected his job because as an insurance agent it was difficult to hear people on the phone and that he would have to use speaker phone, which was louder and clearer.  He also testified that he uses a special device to hook up to his cell phone in order to hear people more clearly.  The Veteran stated he believed his hearing had worsened because he had to turn the volume up the television and car radio and that if he was talking to someone he had to look directly at their face in order to understand what they were saying.

At an April 25, 2016, VA examination, the Veteran reported difficulty hearing and understanding people.  On examination, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
70
75
85
72.5
LEFT
65
70
70
75
70

Speech recognition ability was 84 percent in the right ear and 76 percent in the left ear, using the Maryland CNC word lists.  The results of this testing represent an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Therefore, the Board will determine the Roman numeral designation for hearing impairment from Table VI or Table VIa, whichever results in the higher numeral.  In this case, evaluating the Veteran's hearing under Table VIa results in higher numerals, and results in Level VI hearing acuity bilaterally.  Applying these levels of hearing acuity to Table VII results in a 30 percent disability rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Based on the foregoing audiological testing, prior to April 21, 2015, a compensable disability rating is not warranted.  Beginning April 21, 2015, and prior to April 25, 2016, a disability rating of 20 percent, but no higher, is warranted.  Beginning April 25, 2016, a disability rating in excess of 30 percent is not warranted.

The Board has considered the Veteran's lay statements regarding his service-connected bilateral hearing loss and finds that he is competent to report the symptoms he experiences, including difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a lay person, his statements are not competent evidence to identify a specific level of disability relating his bilateral hearing loss to the appropriate rating criteria, as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  As noted above, the rating of a hearing loss disability involves the mechanical application of the Rating Schedule to findings of controlled audiometry, which in this case results in a noncompensable rating throughout the period of the claim.  See 38 C.F.R. §§ 4.85, Diagnostic Code 6100, Tables VI, VIA, VII, 4.86; see also Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question the application of the Rating Schedule in the current claim.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.; see also Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

The schedular rating criteria for hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The Board concludes that the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing and understanding conversations in person and on the phone, the television, and the radio, which causes difficulties functioning in social and occupational environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy, 27 Vet. App. at 495.

The Veteran has not claimed, and the evidence does not suggest, that he is unable to obtain or maintain substantial employment due to his hearing loss disability.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record and is not part and parcel of this claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has considered the benefit of the doubt doctrine; however, as the evidence preponderates against higher disability ratings than those assigned or continued herein, it is not applicable.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Prior to April 21, 2015, a compensable disability rating for bilateral hearing loss is denied.

Beginning April 21, 2015, and prior to April 25, 2016, a 20 percent disability rating, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning April 25, 2016, a disability rating in excess of 30 percent for bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


